DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,611,465 to Kato et al. (Kato) in view of US 2010/0229550 A1 to Kuspert et al. (Kuspert).
In reference to independent claim 1, Kato discloses:
A turbine comprising: 
a housing (28) in which an accommodation unit (see Fig. 2, the portion of the turbine housing 28 in which the turbine wheel 31 is positioned) for accommodating a turbine impeller (31) is formed; 

a second exhaust flow path (40B) formed in the housing (28) and communicating with the accommodation unit at a position different, in a circumferential direction of the turbine impeller, from a position where the accommodation unit and the first exhaust flow path communicate (see Fig. 2; 40A and 40B are positioned separate from each other and they are also both positioned circumferentially around the turbine wheel 31); 
a discharge flow path (44) formed in the housing (28) and communicating with the accommodation unit in an axial direction (q) of the turbine impeller (31) (see Fig. 2); 
a first bypass flow path (50A) connecting the first exhaust flow path (40A) and the discharge flow path (44); and 
a second bypass flow path (50B) connecting the second exhaust flow path (40B) and the discharge flow path (44).
Kato is silent regarding the second exhaust flow path having a flow path cross-sectional area smaller than a flow path cross-sectional area of the first exhaust flow path.
Kuspert teaches another twin scroll (22, 23) turbine (3) having two scrolls (51, 52), the two scrolls (22, 23) of the turbine (3) being of different sizes (see Figs. 2-3 and [0042]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the exhaust flow paths of the turbine of Kato to be different sizes as the two sizes would allow for better control of the turbine back pressure and turbine speed. 
.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799